Citation Nr: 1206462	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to rating in excess of 40 percent for the service-connected right shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that continued a current 40 percent evaluation for the service-connected right shoulder disability.  

Also on appeal is an April 2010 rating decision by the VARO in St. Petersburg, Florida that in relevant part denied entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is manifested by limitation of motion due to pain but not by ankylosis, fibrous union or nonunion of the humerus, loss of the humerus head, false flail joint or flail shoulder.

2.  The Veteran's only service-connected disability is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for residuals of a right shoulder injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5200 through 5203 (2011).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the TDIU claim, notice compliant with the law and regulations was provided to the Veteran prior to issuance of the rating decisions on appeal.  As to the left shoulder increased rating appeal, it arose the year after the Veteran was denied an increased rating in a 2006 Board decision.  The Veteran did not affirmatively submit any application for the benefit, but rather, the RO re-evaluated the disability after its receipt of a routine VA examination report of the shoulder.  The RO then confirmed the rating in effect, advised the Veteran of its decision (although implied in this notice their action was in response to a claim submitted by the Veteran), and he then appealed a week later.  As the appeal then developed, the Veteran was again advised in a June 2008 letter of the specific criteria used to evaluate his shoulder impairment, which information was reiterated in the statement of the case, and supplemental statement of the case.  

Given the forgoing, plus the Veteran had recently been through this process, and his request for extra-schedular evaluation reflects a sophisticated understanding of it, the Board considers the record to show the Veteran has actual knowledge of the information necessary to establish entitlement to the benefit now sought, and any error in the manner and timing of the notice provided is harmless.    

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations in response to the claims on appeal, and he was also advised of his entitlement to a hearing before a Member of the Board but declined a hearing.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran asserted in his claim for TDIU that he receives Social Security Administration (SSA) benefits.  Although SSA records might have been relevant, under 42 U.S.C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule provides for the destruction of disability records when the beneficiary turns 72.   Given that the Veteran was born in 1934, remand for such SSA records is not required in this case.  
	
In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Evaluation of Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the arm and shoulder are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  The rating criteria distinguish between the major (dominant) and minor (non-dominant) extremities; because the Veteran is right-handed the criteria for the dominant extremity apply.

The Veteran's disability has been rated under the criteria of Diagnostic Code 5201 (limitation of motion of the arm).  His currently-assigned 40 percent rating is the maximum allowable under that diagnostic code, and is assigned for limitation of motion to 25 degrees from the side.

Rating higher than 40 percent may be assigned under Diagnostic Code 5200 (ankylosis) when the scapula and humerus move as one piece and abduction is limited to 25 degrees from the side (50 percent rating).

Rating higher than 40 percent may also be assigned under Diagnostic Code 5202 for fibrous union of the humerus (50 percent rating), nonunion or false flail joint (60 percent rating) or loss of head/flail shoulder (80 percent rating).

In increased rating claims, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Board issued a decision in May 2006 that denied entitlement to a rating higher than 40 percent for the service-connected right shoulder disability.  In the present appeal the Board will consider such evidence of symptomatology that was added to the record after the Board's previous review.

The Veteran had a VA mobility examination in April 2007 in which neuromuscular evaluation of the bilateral upper extremities to include functional muscle strength was shown as within normal limits, although there was diminished strength in the lower extremities.  The Veteran's only complaint of pain referred to the inguinal area and hips.  In sum, the evaluation is silent in regard to any functional impairment due to the right shoulder. 

The Veteran had a VA examination of the joints in September 2007 in which he complained of constant pain in the shoulder.  His most recent surgery had been more than 10 years previously, but the Veteran endorsed pain of 7/10 severity with weekly flare-ups to 9/10 severity and lasting 3-4 hours.  Flare-ups were associated with overhead activity or changes in the weather.  The Veteran described mild relief of pain by oral medications.  The Veteran was described as independent in activities of daily living (ADLs) and self-care; he had been retired since 1993 due to hip replacement and right shoulder surgery.  On examination, range of motion (ROM) of the shoulder was abduction to 40 degrees, with pain beginning at 30 degrees (functional loss of 140 degrees from normal abduction due to pain); forward flexion and internal and external rotations were also limited by pain to below normal ROM.  Repetitive motion testing elicited pain at the second attempt, without weakness or fatigue.  There was no redness, edema, or tenderness to palpation in the right shoulder area.    The examiner diagnosed right shoulder impingement syndrome status post rotator cuff surgery with residual pain and limited ROM.

The Veteran had another VA examination of the joints in August 2009 in which he complained of pain of 7/10 severity and of stiffness in the shoulder.  As in the previous examination, he endorsed weekly flare-ups of 9/10 pain severity associated with overhead activity and wet weather, lasting several hours and alleviated by medication; the Veteran denied additional limitation of motion during flare-ups.  The Veteran denied periods of dislocation or subluxation.  As before, the Veteran described himself as independent in ADLs.  Physical examination showed abduction to 30 degrees with pain beginning at 20 degrees; as before, other movements (flexion, internal and external rotations) were also limited by pain to below normal ROM.  With repetitive flexion without resistance, pain was elicited but no weakness or guarding.  There was no effusion or ankylosis.  The examiner diagnosed right shoulder impingement syndrome.

The Veteran's most recent VA joints examination was performed in January 2011.  The Veteran complained of continued worsening symptoms manifested by pain, numbness and weakness of the right arm and shoulder.  He characterized his right shoulder pain as intermittent, of 5/10 severity, with greatest difficulty in performing overhead activities.  The Veteran reported increased severity during cold weather and decreased strength in the right arm.  The Veteran endorsed pain, decreased speed, tenderness and one episode of effusion; he denied deformity, giving way, instability, weakness, incoordination, dislocation, locking or flare-ups.  Physical examination showed no evidence of inflammatory arthritis or recurrent shoulder dislocations but was positive for tenderness and guarding of movement.  ROM was abduction to 85 degrees, with objective evidence of pain on motion; repetitive motion caused pain but no additional limitation of function.  The shoulder was not ankylosed; arm-drop test and Yergason test were both negative.  X-ray was unremarkable.  The examiner diagnosed right shoulder bursectomy surgery residuals (decreased ROM and arthralgia), with the residual problem being pain.  Impact on ADLs was to cause problems with lifting and carrying and decreased upper extremity strength.  Specific impairment of ADLs was as follows: prevents exercise and sports; severe limitation of dressing; moderate limitation of all other ADLs (chores, shopping, recreation, travelling, feeding, bathing, dressing, toileting, grooming and driving).  The examiner stated he Veteran was impaired in activities requiring overhead motions, use of tools, pushing/pulling and twisting movements and could only work in a sedentary-type job, taking into account the joint condition. 
  
VA outpatient treatment show treatment for hip and knee disorders and respiratory and cardiac disorders, but there is no indication of treatment for any complaints related to the right shoulder.  Of note, the Veteran's most recent VA active problems list in April 2010 lists 14 active medical problems but does not cite right shoulder disorder among them.

On review, the Board finds the criteria for rating higher than 40 percent are not met.  The Veteran's limitation of motion was demonstrably worse during examination in 2007 than it had been during examination 2011; however, the current 40 percent rating is the highest rating available for limitation of motion under Diagnostic Code 5201.  Higher evaluation is potentially available under Diagnostic Code 5200 (ankylosis) or Diagnostic Code 5202 (fibrous union of the humerus, nonunion or false flail joint or loss of head/flail shoulder) but medical evidence in the form of three VA examinations demonstrates conclusively that those conditions are not present.  In sum, the Veteran's disability continues to be squarely within the criteria for the currently-assigned 40 percent rating.

Because the criteria for higher rating were not shown at any time during the period under review, "staged ratings" are not applicable.  Hart, 21 Vet. App. 505

The Board has considered whether higher evaluation is warranted under 38 C.F.R. §§ 4.40 and 4.45, particularly as the Veteran has been objectively shown on examination to have increased pain on repetitive motion.  Given that the Veteran already has the highest rating available for limitation of motion, any additional limitation of motion due to the DeLuca factors cannot be shown to more closely approximate a higher schedular level of disability for compensation for such limitation.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his symptoms, nothing in his lay statements shows that his disability meets the criteria for a rating higher than the currently-assigned 40 percent.
The Board has considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, (i.e., painful limitation of motion), so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Entitlement to a TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  



Evidence and Analysis

The Veteran is service-connected only for the right shoulder disability (40 percent disabling) discussed above.  Because he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the Board will consider whether extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted.

The Veteran asserted in a formal request for TDIU, received in February 2008, that he had last worked as a farmer but had not worked since 1994 due to his service-connected right shoulder disability and to a cervical spine disorder that he believed to be associated with the service-connected right shoulder.  Thereafter, in a VA spine examination in May 2008 he told the examiner he had not worked since 1993 due to hip problems (the Veteran was noted to have had right total hip replacement in 1995); the right shoulder was not examined but the examiner opined that the Veteran's cervical degenerative joint disease (DJD) was not likely secondary to the service-connected disability.   Service connection for cervical spine disorder was consequently denied in a rating decision issued in June 2008.

In his instant formal request for TDIU, received in December 2009, the Veteran asserted he had last worked as a construction laborer but had not worked since January 1993 due to "all service connected disabilities on record."  In a subsequent formal request for TDIU, received in October 2010, the Veteran asserted he had last worked in September 1985 as a labor supervisor for the Puerto Rico Department of Agriculture, and had ceased working due to "all s/c on record."

In his various claims for unemployability as described above the Veteran reported his education level to be 4 years of high school, and the file contains a high school equivalency diploma dated in October 1966.

A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) was received in February 2010 endorsed by the Puerto Rico Department of Agriculture, stating the Veteran had ceased working for that employer in September 1985 due to disability.  However, the nature of the disability was not specified.

During a VA TDIU examination in January 2011 the Veteran reported he ceased working in 1995 due to a right hip condition.  The examiner stated the Veteran was physically able to obtain and secure a gainful job of the sedentary type.

As noted above, the Veteran also had a VA joints examination in January 2011, performed by a different physician.  The joints examiner stated the Veteran could only work in a sedentary-type job, taking into account the joint condition.     

On review of the evidence above, the Board finds the criteria for consideration for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) are not met.  Competent and uncontroverted medical opinion of record in the form of multiple VA examination reports states the Veteran's service-connected right shoulder disability does not prevent him from obtaining and maintaining gainful employment, albeit of a sedentary character.  Given that the Veteran has a high school equivalency level of education, the Board finds his educational background is consistent with sedentary employment.

The Board has carefully reviewed the Veteran's claim, and notes that he has consistently asserted that he is rendered unemployable not just due to his sole service-connected disability but also due to his cervical spine disorder, which he believes should also be service-connected.  The Veteran has not asserted, and the evidence of record does not show, that his right shoulder disability alone renders him unemployable.  Accordingly, the criteria for TDIU to include referral for consideration on an extraschedular basis are not met.  








(CONTINUED ON NEXT PAGE)
ORDER

A rating higher than 40 percent for the service-connected right shoulder disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


